 
Exhibit 10.3
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
 
MASTER SUPPLY AGREEMENT
 
This Supply Agreement effective as of the 2nd day of March, 2020 (the “Effective
Date”), and all schedules incorporated by reference (collectively the
“Agreement”) is by and between Ascentron Inc. (“Supplier”), an Oregon
corporation, with an office at 994 Antelope Rd White City OR 97503 and
Dynatronics Corporation (“Dynatronics”), a Utah corporation, with an office at
7030 Park Centre Drive Cottonwood Heights UT 84121. Supplier and Dynatronics are
sometimes referred to herein individually as “Party” and together as “Parties”.
 
WHEREAS, Supplier manufactures/assembles various electronic products;
 
WHEREAS, Supplier will furnish the necessary personnel, material, equipment and
facilities to manufacture/assembly of various products for Dynatronics in
accordance with Specifications (as defined below) provided by Dynatronics;
 
WHEREAS, Supplier desires to manufacture the Products (as defined below) and
desires to sell certain quantities of Products to Dynatronics pursuant to the
terms and conditions set forth in this Agreement; and
 
WHEREAS, Dynatronics desires to purchase from Supplier certain quantities of
Products pursuant to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, intending to be legally bound hereby, the Parties hereto agree
as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1.
“Act” means the Federal Food, Drug and Cosmetic Act, as amended from time to
time.
 
1.2.
“Ascentron Quote Letter Terms” are the discrete quotes provided by Ascentron.
 
1.3.
“Confidential Information” means any: (i) information or material in tangible
form disclosed hereunder that is marked as "Confidential" at the time it is
delivered to the receiving Party; or (ii) information disclosed orally hereunder
which is identified as confidential or proprietary when disclosed or is known or
should be known to be confidential. The foregoing notwithstanding, information
shall be considered Confidential Information if it would be apparent to a
reasonable person, familiar with the disclosing Party’s business and the
industry in which it operates, that such information is of a confidential or
proprietary nature the maintenance of which is important to the disclosing
Party. To the extent that it can be established by the receiving Party by
written proof, “Confidential Information” shall not include information that (i)
was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure; (ii) was available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party; (iii) became available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement; (iv) was subsequently lawfully
disclosed to the receiving Party by a person other than a Party hereto; or (v)
was independently developed by a person having no knowledge of, or access to,
the other Party’s Confidential Information.
 
1.4.
“Complaint” means any oral, written or electronic communication that alleges
deficiencies related to the identity, quality, durability, reliability, safety,
effectiveness or performance of a Product or portion thereof that has been
manufactured by Supplier or its affiliates after it is released for sale.
 
1.5.
“FDA” means the United States Food and Drug Administration, or any successor
thereto.
 
 

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
1.6.
“Governmental Authority” means any applicable government regulatory authority
with jurisdiction over the Products in the United States of America, including,
but not limited to the FDA, or in any other jurisdiction in which Products or
products containing the Products are sold or proposed to be sold.
 
1.7.
“Inventory” means raw materials, packaging and finished goods.
 
1.8.
“MDRs” means Medical Device Reports, as defined and required by the FDA.
 
1.9.
“Party” means either Supplier or Dynatronics and “Parties” means Supplier and
Dynatronics.
 
1.10.
“Product(s)” means the products listed on Schedule A, manufactured in accordance
with the Specifications and otherwise in compliance with this Agreement, or such
other products and their Specifications that may be added from time to time to
this Agreement by the written agreement of the Parties.
 
1.11.
“Purchase Order(s)” means a document used by Dynatronics to order the Products
(in hard copy or electronic form).
 
1.12.
“QS Regulations” means the Quality System Regulations promulgated by the FDA, as
amended from time to time, governing the manufacture of medical devices.
 
1.13.
“Recalled Products” means Product(s) that is recalled for manufacturing defect.
 
1.14.
“Specifications” means the bill of materials, schematics, assembly drawings,
designs, test specifications, current revision number, approved vendor list and
other manufacturing information for each Product as set forth on Schedule B,
which is attached hereto, made a part hereof and incorporated herein by
reference, as such Schedule may be amended from time to time by the written
agreement of the Parties.
 
1.15.
“Warranty Period” means the eighteen (18) months after the date of delivery to
end-user the Product for any defects.
 
ARTICLE 2
SUPPLY OF PRODUCT
 
2.1            
Supply of Product by Supplier. Supplier agrees to manufacture, sell and supply
the Products ordered by Dynatronics pursuant to the terms and conditions of this
Agreement. Dynatronics and Supplier agree that mutually agreed upon metrics of
performance shall be established in writing and measured and reported at agreed
upon intervals. If Dynatronics notifies Supplier that Supplier failed to meet
the agreed upon metrics, Supplier shall make best commercial efforts to bring
its performance back into the agreed upon range within  [***] days.
 
2.2            
Price. Supplier shall sell, and Dynatronics shall purchase Products manufactured
pursuant to this Agreement at the price per each unit of Product as set forth on
Schedule C, subject to meeting the purchase requirements set forth herein.
Supplier shall not charge Dynatronics for any costs, expenses or fees other than
the price per unit of Product without the prior written consent of Dynatronics.
The prices set forth on Schedule C may be updated annually; however, if any
Product is priced at an amount not agreeable to Dynatronics, Dynatronics may
remove the Product from Schedule C. Price increases will be limited to [***].
Should pricing increase [***] or more, Ascentron shall provide Dynatronics with
the details and Dynatronics shall be provided the opportunity to negotiate with
raw material suppliers directly or change materials to mitigate the increases.
 
 Additional costs associated with [***], are the responsibility of Dynatronics
and shall be submitted with documentation for payment. Price increases or
minimum buys related to [***] will be submitted for consideration. [***].
 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 

2.3            
Blanket Purchase Order and Monthly Forecasting. During the term of this
Agreement, Dynatronics shall place a blanket Purchase Order for the Products
using a form or method mutually agreed upon by the Parties, which specifies (i)
the Product(s) and quantity for each being purchased, (ii) forecast delivery
dates, (iii) Specifications (if different than the ones provided as part of this
Agreement), and (iv) the location and manner of delivery. Such Purchase Orders
shall not be deemed to modify any term of this Agreement or its exhibits, except
the Specifications.
 
Within [***], Dynatronics shall use best efforts to prepare and provide
Ascentron with (i) a [***] forecast as to Dynatronics’ estimated requirements of
Products for [***].
 
2.4            
Orders. Supplier agrees to supply Dynatronics’ firm orders for the Products. If
Supplier discovers any potential delay that threatens the timely or full
delivery of Products with respect to any order, Supplier shall promptly notify
Dynatronics of such delay. Supplier shall provide a written plan for correction
of such delay. The required notification and any plan for correction shall be
considered for informational purposes only and shall not release Supplier from
any other obligations under this Agreement.
 
 
2.5            
Specifications. The Products sold to Dynatronics hereunder shall strictly comply
with the Specifications and be compliant with FDA and other laws and regulations
governing the manufacture and sale of the Products. Supplier shall not make any
changes to the materials used (or vendors of such materials) to manufacture the
Products or the processes used to manufacture the Products without the prior
written consent of Dynatronics, whose consent can be withheld for any or no
reason. Dynatronics may request in writing that Supplier incorporate an
engineering change into a Product at any time upon notice to Supplier. Such
request shall include a description of the proposed change sufficient to permit
Supplier to evaluate it. Supplier’s evaluation shall be in writing and shall
state the impact of the requested change on delivery schedule and expected cost.
Supplier shall not be obligated to proceed with the requested engineering change
until the Parties have agreed on the changes to the Product, Specifications,
part revision level, delivery schedule and pricing. When engineering changes are
agreed to, the Parties shall memorialize the changes in a document, signed by
the Parties.
 
2.6            
Certificate; Inspection and Acceptance. Each shipment of Product must be
accompanied by final Product testing and inspection results and a certificate
signed by the Supplier stating that the Products comply with the Specifications
and all other terms and conditions of this Agreement (“Certificate”); the
Certificate shall be set forth by Product serial number and must be signed by
Supplier.
 
Dynatronics, upon receipt of Products from Supplier, shall have ninety (90)
days to inspect the Products and the Certificate and determine whether or not
they comply with the Specifications or to determine if there are any shortages.
If Dynatronics determines during its inspection of Products that the Products do
not comply with the Specifications or the Certificate is unreliable, Dynatronics
shall notify Supplier and provide Supplier with samples of nonconforming
Products (to the extent Dynatronics deems possible) along with such notice and
provide Supplier with the results of Dynatronics’ inspections. If Supplier’s
inspection confirms Dynatronics’ determination or any part thereof, then
Supplier, at its expense and at Dynatronics’ option, within thirty (30) days
following the completion of Supplier’s investigation into Dynatronics’
determination, either shall bring the Products in question into conformance with
the Specifications or shall replace the Products that Dynatronics determined
failed to comply with the Specifications, in either case, at no additional
charge to Dynatronics.
 
2.7            
Shipping Terms;Shipping Costs; Risk of Loss; Title. All quantities of Products
shall be shipped to FOB White City, OR, on the carrier specified by Dynatronics.
Upon delivery to Dynatronics’ carrier, title to the Products and the risk of
damage or loss to the Products shall pass to Dynatronics. Dynatronics shall bear
all shipping costs and shall be responsible for any and all insurance coverage
for shipment of Products.
 
2.8            
Terms of Payment. Supplier shall invoice Dynatronics not earlier than each
shipment of Products. The invoice shall include Supplier’s name, address,
invoice date, the order number, the total price calculated pursuant to the terms
of the Agreement, and the name, if applicable, title, complete mailing address
where payment is to be sent and must be submitted to the appropriate invoice
address set forth in this Agreement, or in the order. The purchase price, as set
forth in Section 2.2, shall be paid in United States dollars, by ACH on 1½% 15
days (wherein payment is received by Supplier within 15 days), net 45 days from
the receipt of the invoice.
 
2.9            
Lot Documentation or Serial Number Controls; Registration Documentation.
Supplier shall produce such documentation as reasonably requested by Dynatronics
to comply with documentation requirements of any Governmental Authority
(“Documentation”). Such Documentation shall include, without limitation,
Dynatronics preapproval of any engineering change notices, device history
records, non-conformance and complaint investigation reports, corrective and
preventive action records, certificates of compliance set forth by serial
number, and other quality-related records, as requested by Dynatronics.
 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.

 
2.10            
Conflict with Forms. If there is a conflict between Supplier’s invoice or
packing slip and this Agreement, the applicable Ascentron Quote Letter Terms
attached as Schedule D or Purchase Order and this Agreement, the terms of this
Agreement shall govern followed by the applicable Ascentron Quote Letter Terms.
 
2.11            
Facilities. Supplier shall provide sufficient space and a sufficiently clean
manufacturing environment to support the manufacture of Products.
 
2.12            
Quality System. Supplier shall maintain a quality system that is capable of
meeting the requirements of US FDA GMP requirements and IS013485-2016
certification.
 
2.13            
Process and Change Control
 
2.13.1                      
Supplier shall not make any changes to Specifications or component raw materials
of Products without the prior written consent of Dynatronics quality assurance
manager.
 
2.13.2                      
Supplier shall fully cooperate with Dynatronics for the manufacture and ongoing
supply of Products for Dynatronics. Pricing for any design changes shall be
negotiated in good faith by both Parties.
 
2.14            
Packaging and Storage. Supplier shall package and ship Products under conditions
designed to maintain the Products proper packaging conditions and in a manner to
keep it from potential mix-up or damage.
 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 
ARTICLE 3
MATERIALS; AUDITS; REGULATORY REQUIREMENTS
 
3.1            
Source of Supply. Supplier shall manufacture the Products only at its facility
located at 994 Antelope Rd White City OR 97503 (“Facility”) and any other
Dynatronics-approved facilities in the United States, whose approval may be
reasonably withheld for any reason.
 
3.2            
Vendor Approvals. Dynatronics shall at all times have the right to approve in
writing the vendors and subcontractors used to supply materials and/or services
used in the manufacture of the Products and vendors not approved in writing
shall not be utilized by Supplier.Upon execution of this Agreement Supplier will
provide a list of outsourced operations and the name and location of each
outsourced supplier Although Dynatronics has the right to approve
subcontractors, Supplier will be completely and solely responsible for all
activities and obligations performed by subcontractors under this Agreement and
shall indemnify Dynatronics for the same. Supplier shall be solely responsible
for vetting any such subcontractor’s qualifications, including, but not limited
to, audits and validations.
 
3.3            
Audits and Supplier Responsibilities. Supplier shall permit Dynatronics to
perform quality audits and other audits at: (i) the Facility; (ii) any of
Supplier’s manufacturing facilities in the United States manufacturing Products
pursuant to this Agreement; (iii) at the facilities of proposed and approved
vendors of materials for the manufacturing of Products; and, (iv) at the
facilities of proposed and approved subcontractors (“Audits”). Such Audits shall
be conducted at Dynatronics’ discretion, and Dynatronics shall use best efforts
to conduct the Audits during normal business hours and upon reasonable advance
notice of the date of such intended Audit. Audits will be conducts to review the
processes and controls in place at each location and to ensure compliance with
this Agreement, Specifications and applicable law, including, without
limitation, the Quality System Regulations promulgated by the FDA, as amended
from time to time, and required through ISO 13485 (the “QS Regulations”).
Supplier shall use its reasonable efforts to accommodate Dynatronics’ requests
to perform such Audits on the date Dynatronics so requests. Supplier and
subcontractors, if any, will manufacture the Products in accordance with QS
Regulations, including without limitation, a device history record for each
Product. Supplier is responsible for conducting and documenting corrective and
preventive actions based upon the analysis of quality data available to Supplier
and Dynatronics may request copies of such documentation at any time for any
reason. Supplier agrees to implement corrective actions in a reasonable period
of time, not to exceed  [***] to all non-conformances identified by Dynatronics,
during Audits or otherwise. Supplier shall be responsible for any changes
required (i) to maintain or achieve compliance with existing quality systems of
product regulations and standards, the Specifications or other requirements
under this Agreement; and/or (ii) to correct non-conformances from a
Governmental Authority or ISO notified body inspection report.
 
3.4            
Product Non-Conformances or Changes. Supplier shall notify Dynatronics of any
non-conformance with or deviation from the Specifications or compliance with any
laws or any other term and condition of this Agreement that is associated with
the components, production, testing or inspection of any Product. In the event
that Supplier recommends release of Product to Dynatronics that does not conform
to the Specifications or any other term and condition of this Agreement, all
such non-conformances and deviations must be agreed to in writing by Dynatronics
(at Dynatronics’ discretion). Notwithstanding the foregoing, Dynatronics is not
required to agree to such non-conformances or deviations.
 
3.5            
Product Complaints. Supplier shall advise Dynatronics, by telephone or
facsimile, within [***] after it becomes aware of any (i) Complaint, whether
written or oral, relating to the Products, (ii) serious injury from the use of,
or malfunction of, Products and (iii) any defect in, or condition of, the
Products or any other fact or circumstance which may result in a violation or
alleged violation of any applicable statutes, laws, rules, regulations,
ordinances or decrees of any Governmental Authority, which Supplier subsequently
shall confirm in writing, within [***]. Supplier further agrees to investigate
any Complaint identified by Dynatronics. Supplier shall investigate each
Complaint and shall maintain a written record of each such investigation.
Supplier shall send Dynatronics copies of each such Complaint and a full report
on each such investigation promptly after receiving such Complaint or completing
such investigation, as the case may be, but in no event later than [***] after
the applicable event. Such report shall include all data on Complaints
respecting the Products, including lot or serial number, as appropriate, of the
Product in question. Supplier shall cooperate with Dynatronics to the extent
reasonably necessary to resolve outstanding Complaints and Dynatronics shall
have primary responsibility to file all MDRs required to be filed with the FDA
or other relevant Governmental Authority.
 
Dynatronics shall notify Supplier by telephone or facsimile, within [***] after
it becomes aware of any (i) Complaint, whether written or oral, relating to the
Products, (ii) serious injury from the use of, or malfunction of, Products and
(iii) any defect in, or condition of, the Products or any other fact or
circumstance which may result in a violation or alleged violation of any
applicable statutes, laws, rules, regulations, ordinances or decrees of any
Governmental Authority, which Dynatronics subsequently shall confirm in writing
to Supplier, within [***].
 
3.6            
Recalls, Corrections and Removals. If Dynatronics believes that any Product
should be recalled or withdrawn from distribution or sale, that a field
correction should be made, or that an advisory letter should be issued regarding
reliability or defects in any such Product (any of which shall be referred to
herein as a “Recall Action”), Supplier agrees to cooperate with Dynatronics in
taking such action. Dynatronics may initiate a Recall Action without Supplier’s
consent. If a Recall Action is required by law or desired by Dynatronics,
Supplier shall take all other actions to assist in promptly executing any Recall
Action as directed by Dynatronics. This Section shall not in any way impair the
obligations of either Party under law, or with respect to the recall of Products
required by law or properly mandated by Governmental Authority.
 
Recall Actions due to the failure of a Product to comply with the Specifications
or any other term or condition of this Agreement, shall be at Supplier’s sole
cost and expense and limited to transportation costs, labor and replacement
material;however, any costs or expense associated with Recall Actions of Product
required by law or desired by Dynatronics that are solely the result of the
Product Specifications failing to meet laws and/or regulations shall be at sole
cost and expense of Dynatronics.
 
If Dynatronics determines during its inspection of Recalled Products that the
Products do not comply with the Specifications, Dynatronics shall notify
Supplier and use best efforts to provide Supplier with samples of nonconforming
Products (to the extent Dynatronics deems possible) along with such notice and
provide Supplier with the results of its inspections. If either Party was
notified of the Product issue within the Warranty Period and Supplier’s
inspection does not materially dispute Dynatronics’ determination, then
Supplier, at its expense and at Dynatronics’ option, within thirty (30) days
following the completion of Supplier’s investigation into Dynatronics’
determination, either shall: (i) bring the Products in question into conformance
with the Specifications within a time period provided by Dynatronics; or, (ii)
shall replace the Products that Dynatronics determined failed to comply with the
Specifications with complaint Products; however, , in either case, either
options shall be at no additional charge to Dynatronics. Additionally, if
Supplier’s inspection does not materially dispute Dynatronics’ determination and
the Products are still within the Warranty Period, then Supplier will also be
responsible to reimburse Dynatronics for the direct shipping costs of recalling
the Product(s) and distributing replacement Products if that option is elected
by Dynatronics,
 
During the term of this Agreement and for a period of [***] thereafter, Supplier
shall maintain complete and accurate records, including sales and service
records for such periods as may be required by applicable law, of all Products
and Product components Supplier or subcontractor manufactures for purposes of
assisting Dynatronics in determining the extent and nature of any Recall Action
under this Section and service records to enable Dynatronics to conduct any
Recall Action.
 
 

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
 
3.7            
Quality Agreement. Dynatronics and Supplier upon terms mutually agreeable to
both Parties have executed a Supplier Quality Requirements that expressly
addresses quality/regulatory responsibilities of both Parties, a copy of which
is set forth in Schedule E to this Agreement. At either Party’s request, the
Supplier Quality Requirements may be subject to periodic updates, which changes
shall require the written consent of both Parties.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES; DUTIES OF SUPPLIER
 
4.1            
Compliance with Specifications and Laws; Product Warranties. Supplier represents
and warrants that (i) it will convey good title to all Products delivered to
Dynatronics, free from any security interest, liens or other encumbrances (ii)
the Products manufactured hereunder shall be manufactured in strict compliance
with (A) the Specifications and all other terms and conditions of this Agreement
and (B) all applicable laws, rules and regulations, including, without
limitation, the QS Regulations. The Products manufactured hereunder shall be
free from defects in materials caused by Ascentron and workmanship for a period
of eighteen (18) months from the date of delivery of the Products to
Dynatronics. Dynatronics shall have all responsibility for the design of the
Products and that the Specifications as delivered to Supplier, meet the
appropriate laws and regulations of the United States. Upon notification by
Dynatronics of any malfunction or defect in the Products or other non-compliance
with the Specifications or other terms and conditions of this Agreement,
Supplier will provide Dynatronics with instructions on returning the Product
under a warranty claim during the Warranty Period. Upon receipt of any Products
returned by Dynatronics pursuant to this Section of this Agreement, Supplier
shall, at Dynatronics’ option and Supplier’s sole costs and expense, either
correct or replace the nonconforming or defective Product, or refund the
purchase price of the Products. The warranties set forth in this Agreement shall
extend to all Parties along the supply chain and to the end users of the
Products.
 
4.1.1 Warranty Exclusions: Supplier shall not be responsible to replace Product
or reimburse Dynatronics for warranty claims for: (i) any first articles,
prototypes, preproduction units, or test units of a Product; (ii) any Products
which have been repaired by the end user or a third party, without Supplier’s
approval; (iii) any Products which have been altered or modified in any way by
the end user or a third party; (iv) any Products with defects or failures due to
errors in the Specifications or defects in Dynatronics provided tooling or test
fixtures, devices, or software;(v) any Products with defects that cannot be
detected using Dynatronics specified inspection and testing procedures; (vi) any
Products with defects or failures due to use of components or processes, that
are compliant with Environmental Laws, including, but not limited to, solder
joint failures and other malfunctions caused by lead-free or hybrid soldering
processes; or (vii) any Products with defects or failures cause by Dynatronics
due to misuse, abnormal use, neglect, impact, exposure to harmful liquids,
improper handling in accordance with static sensitive electronic device handling
requirements, or extreme environmental conditions outside of the design
tolerances for the Product. To the extent they are transferrable, Supplier
agrees to transfer all manufacturer and distributor warranties it receives
relating to any parts or components incorporated into the Products to
Dynatronics.
 
Each shipment of Product shall be accompanied by the Certificate described in
Section 2.6 of this Agreement.
 
4.2            
Authority to Enter into this Agreement. Each Party represents to the other Party
that it has the power and authority to enter into this Agreement and to perform
all of its obligations hereunder. Neither Party is a party to any agreement,
order or decree which would prevent it from performing its obligations
hereunder.
 
4.3            
No Debarment. Supplier certifies that neither it nor any of its employees or
contractors has been debarred under Section 306(a) or Section 306(b) of the Act
and that no debarred person will in the future be employed to manufacture the
Products. Supplier also certifies that no person working in the manufacture of
Products has a conviction that could lead to debarment under Section 306(a) or
Section 306(b) of the Act. Furthermore, Supplier agrees to notify Dynatronics
immediately of any action toward conviction or debarment under Section 306(a) or
Section 306(b) of the Act of any person working in the manufacture of the
Products.
 
4.4            
Supplier Representation and Warranties. Supplier represents and warrants that it
shall:
(a)
manufacture, label and package the Products in accordance with the
Specifications and the terms of this Agreement;
(b)
maintain reasonable production levels in order to supply Dynatronics’
requirements for Products under this Agreement consistent with the Sections 2.3
and 2.4 above;
(c)
provide adequate personnel, equipment and resources to enable it to fulfill its
obligations under this Agreement, including, without limitation, its obligation
to repair Products, as applicable, during the Warranty Period;
(d)
in the event that any vendors or subcontractors do not timely deliver any
critical materials used in the Products, use commercially best efforts to pursue
all of its rights and remedies against such vendors and/or subcontractors to
identify and secure replacement vendors and/or subcontractors;
(e)
promptly notify Dynatronics, but not later than [***], if Supplier becomes aware
of, or receive any notice from any vendor or subcontractor with respect to, any
problems with any tool, die, mold or other manufacturing equipment operated by
any vendor or subcontractor;
(f)
notify Dynatronics within [***] hours of receipt of contact from the FDA or
other Governmental Authority with authority over the Products if such entity
contacts Supplier to investigate or inspects Supplier or any of its facilities
with respect to Products produced, manufactured, repaired or serviced by
Supplier;
(g)
perform or comply with all of Supplier’s obligations under this Agreement and
the Supplier Quality Requirements;
(h)
not, directly or indirectly, sell the Products to anyone other than Dynatronics
during the Agreement or thereafter for period of 5 years.
 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 
ARTICLE 5
CONFIDENTIALITY AND INTELLECTUAL PROPERTY
 
5.1            
Confidential Information. Except as expressly provided herein, the Parties agree
that, for the term of this Agreement and thereafter as long as such information
remains confidential, the receiving Party shall keep completely confidential and
shall not publish or otherwise disclose and shall not use for any purpose except
for the purposes contemplated by this Agreement any Confidential Information
furnished to it by the disclosing Party hereto.
 
5.2            
Permitted Use and Disclosures. Notwithstanding the foregoing, each Party hereto
may use or disclose information disclosed to it by the other Party to the extent
such use or disclosure is reasonably necessary in complying with applicable law
or governmental regulations, provided that if a Party is required to make any
such disclosure of another Party’s Confidential Information, it will give
reasonable advance written notice to the latter Party of such disclosure and,
will use reasonable efforts to secure confidential treatment of such information
prior to its disclosure (whether through protective orders or otherwise).
 
5.3            
Confidential Terms. Except as expressly provided herein, each Party agrees not
to disclose any terms of this Agreement to any third party without the consent
of the other Party; provided, disclosures may be made as required by securities
or other applicable laws, or to affiliates, or to a Party’s accountants,
attorneys and other professional advisors, provided that such accountants,
attorneys and other professional advisors are bound to retain the terms of this
Agreement as confidential. Neither Party shall issue a press release or other
public announcement concerning this Agreement, the transactions contemplated
herein or the relationship between Dynatronics and Supplier without the prior
written consent of an authorized representative of the other Party. Each Party
agrees that any breach or threatened breach of Sections 5.1 through 5.3 may
cause irreparable harm to the non-breaching Party for which monetary damages
would be inadequate and that the non-breaching Party may seek to enforce
Sections 5.1 through 5.3 by way of an injunction in addition to any other
available legal remedies.
 
5.4            
Intellectual Property. Dynatronics affirms that it believes to (or its
applicable affiliate or third party through whom Dynatronics has acquired
rights) hold title to and is the owner of all Specifications (and updates),
technology, trade secrets, know-how, proprietary information and other
information regarding the Products and all other intellectual property rights in
the Products, including manufacturing and processes to the extent such processes
are unique to Dynatronics Products (collectively, “Dynatronics’ Property”).
Dynatronics hereby grants to Supplier a limited, non-transferable, non-exclusive
revocable license to use Dynatronics’ Property for the purposes of this
Agreement only and only during the Term of this Agreement. After the termination
or expiration of this Agreement, (i) such license shall expire and Supplier
shall have no further rights to use Dynatronics’ Property and (ii) Supplier
shall return to Dynatronics all written documents and other materials relating
to Dynatronics’ Property. All intellectual property rights pertaining to
inventions, developments or improvements made to the Products in the course of
the services and manufacturing of Products by Supplier, including the
Specifications and any updates are the property of Dynatronics. Supplier will,
upon the written direction from Dynatronics, and without charge, execute any and
all papers and documents prepared or submitted by Dynatronics as may be
reasonably required to transfer or secure to Dynatronics full title and
authority over such rights. Supplier agrees to provide reasonable assistance to
Dynatronics in any applications to protect such intellectual property rights.
 
Unless otherwise called for in the Specifications, this Agreement shall not
constitute a license to use Dynatronics’ (or any Dynatronics affiliate’s) name,
trademarks or tradenames for any purpose and upon the termination of this
Agreement, the use, if any, by Supplier of any such name, trademarks, or
tradenames shall cease.
 
Supplier will not alter the original labeling or packaging of the Products
without the prior written consent of Dynatronics.
 
Supplier shall promptly and fully notify Dynatronics of any actual, threatened
or suspected infringement of Dynatronics’ Property or any Dynatronics’
intellectual property rights which comes to Supplier’s notice, and of any claim
by a third party so coming to its notice that the importation or sale of the
Products infringes any rights of any other person. Supplier shall at the request
and expense of Dynatronics do all such things as may be reasonably required to
assist Dynatronics in taking or resisting any proceedings in relation to such
infringement or claim.
 
 

 
 


CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
ARTICLE 6
INDEMNIFICATION AND INSURANCE
 
6.1            
Indemnification of Dynatronics. Supplier shall indemnify and defend Dynatronics
and its affiliates, and the directors, officers, members, employees, counsel,
agents and representatives of Dynatronics and its affiliates, and the successors
and assigns of any of the foregoing (the “Dynatronics Indemnitees”), and hold
the Dynatronics Indemnitees harmless from and against any and all claims,
demands, actions, liabilities, damages, losses, judgments, costs of expenses
(including interest and penalties and reasonable attorneys’ fees and
professional fees and expenses of litigation) (collectively, “Claims”) of third
parties arising out of manufacture of the Products by Supplier, in connection
with, or resulting from (i) Supplier’s breach of this Agreement (including,
without limitation, the failure of the Products to comply with the
Specifications), (ii) the negligence or willful misconduct of Supplier, (iii)
the deliberate use of known defective inventory in the manufacture of any
Product or (iv) any claims by employees of Supplier for liabilities arising out
of employment by Supplier, including without limitation, wages, benefits,
workers’ compensation, or violations of law.
 
6.2                      
Indemnification of Supplier. Dynatronics shall indemnify and defend Supplier and
the directors, officers, employees, counsel, agents and representatives of
Supplier and the successors and permitted assigns of any of the foregoing (the
“Supplier Indemnitees”) from and against any and all third party Claims arising
out of or in connection with or as a result of the use to which the Products are
put by Dynatronics, or those who use products that contain Products or have such
Products or products used on them, in connection with treatment, and all
liabilities for personal injury, death, property damage, product liability,
recall or infringement of intellectual property rights arising out of the
design, sale or use of the Product, except to the extent such third party claims
are subject to indemnification by Supplier as provided in Section 6.1.
 
6.3            
Comparative Negligence. In any case in which claims arise out of, or are caused
by, both Supplier’s negligence and Dynatronics’ negligence, a comparative
negligence standard shall apply with respect to the Parties’ enumerated
obligations under Article 6.
 
6.4            
Procedure for Third Party Claims. A Party that intends to claim indemnification
under this Agreement (the “Indemnitee”) shall promptly notify the other Party
(the “Indemnitor”) in writing of any Claims in respect of which the Indemnitee
or its affiliates, directors, officers, members, employees, counsel, agents or
representatives intends to claim such indemnification, and the Indemnitor, at
its cost and expense, shall have the right to participate in, and to the extent
the Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory to the Parties; provided, however, that an Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and the other Party represented by such
counsel in such proceeding. The Indemnitor shall control the defense and/or
settlement of any such Claims, and this indemnity agreement shall not apply to
amounts paid in connection with any Claims if such payments are made without the
consent of the Indemnitor, which consent shall not be unreasonably withheld,
delayed or conditioned. The failure to deliver written notice to the Indemnitor
within a reasonable time after the commencement of any such Claim, if and to the
extent prejudicial to its ability to defend such Claim, shall to such extent
relieve such Indemnitor of any liability to the Indemnitee under this Article 6.
At the Indemnitor’s request and expense, the Indemnitee and its employees and
agents shall cooperate fully with the Indemnitor and its legal representatives
in the investigation of any Claims covered by this indemnification and provide
full information with respect thereto.
 
6.5            
Insurance. Supplier agrees to maintain in force with a company or companies
acceptable to Dynatronics, commercial general liability insurance providing
coverage for liability arising from Supplier’s activities under this Agreement
and product liability insurance with respect to the products sold hereunder,
including without limitation, the Products, with minimum annual limits of [***]
per occurrence and  [***] in the aggregate during the Term of this Agreement and
thereafter for five years after the termination or expiration of this Agreement.
This insurance coverage shall satisfy the following requirements: (i) be issued
by carriers having a Best’s Rating of A or better, and a Best’s Financial Size
Category of Class VII or better, (ii) be primary, with the policies of
Dynatronics being excess and non-contributing, (iii) be endorsed to provide a
waiver of subrogation in favor of Dynatronics, (iv) be endorsed to include
Dynatronics as an “additional insured”, and (v) contain a provision in which the
insurance carrier will provide sixty (60) days prior written notice to
Dynatronics of cancellation, suspension, non-renewal or substantial
modification. Supplier shall furnish Dynatronics with certificates of insurance
and, at Dynatronics’ request, copies of all insurance policies and renewals
thereof to be maintained by Supplier hereunder. All certificates of insurance
must be received and acceptable to Dynatronics, no later than the Effective Date
of this Agreement, and annually thereafter.
 
6.6            
Limitation of Liability. EXCEPT AS OTHERWISE PROVIDED IN THIS PARAGRAPH, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE ARISING OUT OF OR RELATING TO
THIS AGREEMENT. THE LIMITATIONS SET FORTH IN THIS SECTION 6.6 DO NOT APPLY TO:
(I) DAMAGES OCCASIONED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF A PARTY;
(II) CLAIMS THAT ARE THE SUBJECT OF INDEMNIFICATION UNDER THIS AGREEMENT; (III)
DAMAGES OCCASIONED BY A PARTY’S BREACH OF ITS OBLIGATIONS WITH RESPECT TO
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY; (IV) DAMAGES OCCASIONED BY
SUPPLIER’S ABANDONMENT OF THE WORK; AND (V) SUPPLIER’S FAILURE TO SUPPLY
DYNATRONICS’ FINAL ORDER (AS DEFINED IN SECTION 7.4).
 
 

 
 

  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 
ARTICLE 7
TERM AND TERMINATION
 
7.1.    

Term. This Agreement shall commence on the Effective Date and shall continue for
thirty-six consecutive (36) months after the Effective Date, unless earlier
terminated in accordance with the provisions of this Agreement (the “Initial
Term”). The Parties agree to meet [***] prior to termination of the Initial Term
to discuss an extension of the Initial Term. Notwithstanding the foregoing,
Dynatronics shall have the right, but not the obligation, to extend the Initial
Term in its sole discretion for up to two (2) additional two (2) year periods by
giving written notice of such extension to the Supplier. Any extension term,
together with the Initial Term, shall be referred to as the “Term”.
 
7.2.
Termination for Cause. Either Party may terminate this Agreement as follows:
 
(a) if the other Party has materially breached or defaulted in the performance
of any of its obligations hereunder, and such breach or default has continued
for [***] after written notice thereof was provided to the breaching or
defaulting Party specifying the nature of such breach or default. Any
termination shall, at the discretion of the non-breaching Party, become
effective at the end of such [***] period unless the breaching or defaulting
Party has cured any such breach or default prior to the expiration of the [***]
period;
 
(b) immediately if the other Party is unable to obtain or renew any permit,
license or other governmental approval necessary to carry on the business
contemplated under this Agreement; 

 
(c) immediately upon written notice to the other Party in the event that
proceedings in bankruptcy or insolvency are instituted by or against the other
Party, or a receiver is appointed, or if any substantial part of the assets of
the other Party is the object of attachment, sequestration or other type of
comparable proceeding, and such proceeding is not vacated or terminated within
[***] after its commencement of institution.

 
7.3            
[***]
 
7.4            
Final Order. In the event Dynatronics terminates the Agreement for cause,
Dynatronics shall have the right, at its discretion, to place a final order of
Products prior to or on the effective date of termination (the “Final Order”).
The number of units of Products ordered through the Final Order shall not [***]
of, whichever is greater, either (a) the units forecasted for the next six (6)
months in the most recent forecast provided by Dynatronics prior to the notice
of termination or (b) the units ordered or delivered in the six (6) months
immediately preceding the notice of termination. (Pricing and payment terms must
be agreed to in advance by Ascentron (to be prepared in a similar manner to
earlier quotes) – if not, Ascentron cannot be forced to accept the final order)
All Product must be taken by Dynatronics within 6 months of the first shipment
against the final order. For the avoidance of doubt, Supplier acknowledges and
agrees that it shall not increase the price of Products for the final order and
the pricing in effect on the date of termination shall be the pricing for all
final orders. However, notwithstanding the foregoing, if Supplier provides
substantiated proof that the overall costs of the Product(s) have increased at
least [***] then the overall costs associated with the current pricing, then
upon review and approval form Dynatronics, Supplier may increase the final order
pricing by the agreed upon amount.
 
7.5            
Effect of Breach or Termination.
 
(a)
Accrued Obligation. Termination of this Agreement for any reason shall not
release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination and shall not preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement.
 
(b)
Confidential Information. Upon expiration or termination of this Agreement, each
Party shall cease to use all Confidential Information of the other Party and
promptly return to the other Party all Confidential Information received from
the other Party. The Parties may retain one copy of the other Party’s
Confidential Information but only for the purposes of keeping record of what
that Party has used, or had access to, prior to the expiration or termination of
the Agreement.
 
(c)
Survival. Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement (in
whole or in part) shall survive any termination or expiration of this Agreement
(in whole or in part, as applicable) and continue in full force and effect.
 
 

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
 
ARTICLE 8
MISCELLANEOUS
 
8.1            
Governing Law. This Agreement and any dispute arising from the performance or
breach thereof shall be governed by and construed and enforced in accordance
with the laws of the State of Utah, without reference to conflict of laws
principles. The Parties hereby irrevocably consent to the jurisdiction of courts
situated in the State of Utah both state and Federal, and hereby waive any and
all defenses to such jurisdiction, including but not limited to, forum non
conveniens.
 
8.2            
Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing signed by both Parties. A delay or omission by
either Party hereto to exercise any right or power under this Agreement shall
not be construed to be a waiver thereof. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a subsequent
failure to perform any such term or condition.
 
8.3            
Assignment. Supplier may not assign this Agreement without the prior written
consent of Dynatronics. Dynatronics may assign this Agreement without the prior
written consent of Supplier, including without limitation, to an affiliate of
Dynatronics. This Agreement shall be binding and inure to the benefit of
permitted successors and assigns.
 
8.4            
Notices. All notices, requests and other communications hereunder shall be in
writing, in English, and shall be delivered (i) personally (which shall include
delivery by courier or overnight delivery service), (ii) by facsimile or (iii)
by certified or registered mail, postage prepaid, return receipt requested, at
the addresses noted below, or such other address as may be specified in writing
to the other Party hereto:
 
Supplier:               Ascentron Inc
994 Antelope Rd
                             White City OR 97503 
                             Attention: David Hollingsworth
 
Dynatronics:         Dynatronics Corp.
1200 Trapp Road
Eagan, MN 55121
Attention: Brian Baker, Dynatronics CEO
 
With required copy to:
Dynatronics Corp.
1200 Trapp Road
Eagan, MN 55121
Attention: General Counsel
 
8.5            
Force Majeure. Neither Party shall be liable for failure or delay in the
performance of its obligations under this Agreement for the time and to the
extent such failure or delay is caused by riots, civil commotions, wars,
hostilities between nations, embargoes, actions by governmental agencies, acts
of God, storms, fires, floods, accidents, sabotage, explosions, or other similar
or different contingencies, each and any of which failures or delays shall be
beyond the reasonable control of the Party invoking this provision and such
failure or delay could not have been prevented by reasonable precautions and
cannot reasonably be circumvented by the non-performing Party through the use of
alternate sources, workaround plans or other means. The Party invoking this
provision shall provide the other Party with full particulars thereof as soon as
it becomes aware of the same (including its best estimates of the likely extent
and duration of the interference with its activities), and shall use reasonable
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable. If the performance of any obligation
under this Agreement is delayed owing to a force majeure event described in this
Section for any continuous period of more than thirty (30) days, the Parties
hereto shall consult with respect to an equitable solution, which may include
the immediate termination of this Agreement. In addition, at Dynatronics’ option
in the event of a failure or delay in Supplier’s performance: (i) Dynatronics
may terminate for cause or modify any affected portion of any order, or
terminate for cause any affected portion of this Agreement, and the charges
payable hereunder shall be equitably adjusted to reflect such termination; or
(ii) Dynatronics may terminate this Agreement without liability to Supplier as
of a date specified by Dynatronics in a written notice of termination to
Supplier. Supplier shall not have the right to any additional payments from
Dynatronics for costs or expenses incurred by Supplier as a result of any force
majeure occurrence.
 
 

 
 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.
 
8.6            
Independent Contractor. Supplier is acting as an independent contractor, and
Supplier personnel (including its subcontractors) shall not be considered or
represented as employees or agents of Dynatronics. Supplier is not otherwise an
agent of Dynatronics and has no authority to represent Dynatronics as to any
matters, except as expressly authorized in this Agreement. This Agreement does
not grant, and neither Party shall have, any right or authority, express or
implied, to incur, create or assume any liability or obligation, enter into any
agreement, make any representation or warranty, file any document with any
Governmental Authority, or serve or accept any legal process on behalf of the
other Party, or to settle any claim by or against the other Party hereto, or to
bind or otherwise render the other Party liable in any way, without the express
written consent of the other Party. Each Party hereto shall be responsible for
the selection, training and supervision of, and the payment of compensation and
benefits to, its employees who assist it in the performance of its obligations
hereunder and in no event shall either Party have any obligation to, or
authority over, such employees of the other Party. Each Party shall be solely
responsible for all costs and expenses incurred by it in connection with this
Agreement and its performance of its obligations thereunder.
 
8.7            
Severability. In the event that any provision of this Agreement conflicts with
the law under which this Agreement is to be construed or if any such provision
is held invalid by an arbitrator or a court with jurisdiction over the Parties,
such provision shall be deemed to be restated to reflect as nearly as possible
the original intentions of the Parties in accordance with applicable law. The
remainder of this Agreement shall remain in full force and effect.
 
8.8            
Entire Agreement. This Agreement, including any attached Exhibits and Schedules,
constitutes the entire agreement between the Parties with respect to the subject
matter in this Agreement and supersedes all prior agreements, whether written or
oral, between the Parties relating to the subject matter hereof.
 
8.9            
Cumulative Remedies. Except as otherwise expressly provided herein, all remedies
provided for in this Agreement shall be cumulative and in addition to and not in
lieu of any other remedies available to either Party at law, in equity or
otherwise.
 
8.10            
Third Party Beneficiaries. Except for Dynatronics affiliates and except with
respect to end-users of the Products, this Agreement shall not be deemed to
create any rights in third parties, including suppliers and customers of a
Party, or to create any obligations of a Party to any such third parties.
 
8.11            
Amendments. No amendment, modification or alteration to this Agreement shall
bind either Party unless made in writing and executed by duly authorized
representatives of both Parties.
 
8.12            
Headings. The headings in this Agreement are for convenience of reference only
and shall not affect the meaning or interpretation of the subject matter
contained in the section or article to which a particular heading relates.
 
8.13            
Counterparts. This Agreement may be executed in counterparts, or facsimile
versions, each of which shall be deemed to be an original, and both together
shall be deemed to be one and the same instrument.
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the Effective Date.
 
Dynatronics Corporation
Ascentron Inc
By: /s/ Brian D. Baker 
 
Name: Brian Baker
 
Title: CEO
 
Date: February 27, 2020
By: /s/ David Hollingsworth
 
Name: David Hollingsworth
 
Title: VP Business Development
 
Date: February 28, 2020

 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 
SCHEDULE A
 
PRODUCTS
 
 
Part Number
Description
UOM
D125B
DYNATRON 125 ULTRASOUND
EA
D525T
DYNATRON 525
EA
D625T
DYNATRON 625
EA
D715T
SOLARIS PLUS 705
EA
D716T
SOLARIS PLUS 706
EA
D718T
SOLARIS PLUS 708
EA
D719T
D719T 5 CHANNEL COMBO-STIM-LIGHT-US
EA
D825T
DYNATRON 825
EA
D925T
DYNATRON 925
EA
DCP3
TRI-WAVE LIGHT PROBE
EA
DLP3
TRI-WAVE LIGHT PAD
EA
DTSP1
THERMOSTIM PROBE
EA

 
 

 
 
  CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM
601(b)(10)(iv) OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN
REDACTED.
 
SCHEDULE B
 
SPECIFICATIONS
 
 
1.
The specifications referenced below apply to the items ordered under this
Agreement and will be provided to the supplier separately and/or attached to
blanket purchase orders issued.
 
Part Number
Applicable Specifications
D125B
[***]
D525T
[***]
D625T
[***]
D715T
[***]
D716T
[***]
D718T
[***]
D719T
[***]
D825T
[***]
D92T5
[***]
DCP3
[***]
DLP3
[***]
DTSP1
[***]

 
2.
Revision control for components, procedures and or labeling identified in the
Device Master Records (DMR) will follow the agreements in section 2.5 and 2.13
of this document and Design Control / Change Control in the Supplier Quality
Agreement on form [***].
 
3.
Formal Change Orders will be processed by Dynatronics and the Supplier will be
notified of these changes. An agreed upon implementation plan will be executed
without undue delay.
 
 

 
 

CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
SCHEDULE C
 
PRICING/FORECAST
 
 
1.
The pricing reflected below are applicable to items ordered under this
Agreement.
 
Ascentron Box Build
With PCBAs purchased from Dynatronics
With Ascentron built PCBAs
Part Number
UOM
Unit price
Unit price
D125B
EA
[***]
[***]
D525T
EA
[***]
[***]
D625T
EA
[***]
[***]
D715T
EA
[***]
[***]
D716T
EA
[***]
[***]
D718T
EA
[***]
[***]
D719T
EA
[***]
[***]
D825T
EA
[***]
[***]
D92T5
EA
[***]
[***]
DCP3
EA
[***]
[***]
DLP3
EA
[***]
[***]
DTSP1
EA
[***]
[***]

 
 
 

 

 
CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
SCHEDULE D
 
ASCENTRON QUOTE LETTER TERMS
 
 
1.
Ascentron quotes applicable to this agreement are referenced below.
 
Part Number
Quote #
Date
D125B
T7673C
February 10, 2020
D525T
T7674C
February 10, 2020
D625T
T7675C
February 10, 2020
D715T
T7676C
February 10, 2020
D716T
T7677C
February 10, 2020
D718T
T7678C
February 10, 2020
D719T
T7679C
February 10, 2020
D825T
T7680C
February 10, 2020
D92T5
T7681C
February 10, 2020
DCP3
T7869A
January 23, 2020
DLP3
T7876
February 26, 2020
DTSP1
T7868
January 6, 2020

 
 

 
 

CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(b)(10)(iv)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. 

 
SCHEDULE E
 
SUPPLIER QUALITY REQUIREMENTS
 
 
1.
The terms and requirements specified under Quality Agreement [***], issued on
06/02/2019 and fully executed between Dynatronics Corporation and Ascentron,
Inc. on 09/06/2019, are applicable to this supply agreement.
 
 
 